The allegations in the petition with respect to the Clerk of the court are made upon information and belief, and the sources of information and the grounds of petitioner’s belief are not stated. The opposing affidavits affirm positively that the acts complained of were not the acts of said clerk. Upon these papers we do not think that the petitioner has established his right to sue upon this bond. Motion denied, with ten dollars costs, without prejudice to a renewal upon further papers. Present — Jenks, P. J., Burr, Carr, Rich and Stapleton, JJ.